Order and judgment unanimously affirmed, with costs. Memorandum: It is not against public policy for an arbitrator to award a civil service employee damages or extra compensation for past work performed out of title (see, Carter v Department of Correction, 92 AD2d 465, affd for reasons stated in mem at App Div 62 NY2d 670; Civil Service Law § 100 [1] [d]). (Appeal from order and judgment of Supreme Court, Erie County, Doyle, J. — confirm arbitration award.) Present — Callahan, J. P., Boomer, Green, Pine and Schnepp, JJ.